 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:12-cr-00271-TLN-CKD-1
12                       Respondent,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    DANNY MICHAEL SHATSWELL, JR.,
15                       Movant.
16

17          Movant, a federal prisoner currently incarcerated at the Santa Rita Jail, filed a motion to

18   vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255. This matter was referred to

19   the undersigned on May 15, 2019. For the reasons outlined below, the undersigned recommends

20   granting respondent’s motion to dismiss.

21          I.      Factual and Procedural History

22          On July 26, 2012, movant was charged with producing a visual depiction of a minor

23   engaged in sexually explicit conduct in violation of 18 U.S.C. § 2551. He entered a guilty plea to

24   the charge on March 19, 2015. ECF No. 32 (minutes of change of plea hearing). As part of his

25   guilty plea, movant agreed to waive his right to bring a collateral attack motion pursuant to 28

26   U.S.C. § 2255 or 28 U.S.C. § 2241. See ECF No. 35 at 11 (plea agreement). On September 10,

27   ////

28   ////
                                                       1
 1   2015, movant was sentenced to a term of 282 months imprisonment followed by supervised

 2   release for 240 months.1 ECF No. 52 (minutes of sentencing hearing).

 3          On May 13, 2019, the pending motion to vacate, set aside, or correct sentence was filed on

 4   behalf of movant by Christy Carrizales, his sister.2 ECF No. 62 at 17. Movant did not sign the

 5   motion, nor did he verify the contents thereof under penalty of perjury. ECF No. 62 at 12.

 6   Movant’s sister indicated that “[d]ue to the sensitive nature of the charges, [movant] would be in

 7   danger if anyone within the prison system were to be aware of the charges against him.” Id.

 8          Respondent filed a motion to dismiss on July 10, 2019 arguing that the unsigned habeas

 9   petition violates Rule 2 of the Federal Rules Governing Section 2255 Proceedings. ECF No. 67

10   at 2. Movant’s sister filed an opposition to the motion to dismiss on July 15, 2019 citing 28

11   U.S.C. § 2242 which allows a habeas corpus application to be signed and verified by someone

12   acting on the prisoner’s behalf. ECF No. 70 at 2. After the motion to dismiss was fully briefed,

13   movant filed a letter as well as a change of address directly with the court. ECF Nos. 74-75.

14          II.     Legal Standards

15          “It is well established… that before a federal court can consider the merits of a legal

16   claim, the person seeking to invoke the jurisdiction of the court must establish the requisite

17   standing to sue.” Whitmore v. Arkansas, 495 U.S. 149, 154 (1990). The question of standing “is

18   a manifestation of the Article III case-or-controversy requirement.” Coalition of Clergy,

19   Lawyers, and Professors v. Bush, 310 F.3d 1153, 1157 (9th Cir. 2002). “Where standing is

20   lacking, the federal courts lack the power to grant habeas relief.” Zettlemoyer v. Horn, 53 F.3d
21   24, 26 (3d Cir. 1995).

22          In 1948, Congress amended the federal habeas corpus statute to allow a “next friend” or

23   person “acting in behalf” of a prisoner to file a petition for a writ of habeas corpus under 28

24   U.S.C. § 2241. See 28 U.S.C. § 2242. “A ‘next friend’ does not himself become a party to the

25
     1
26     The term of imprisonment was ordered to run concurrently with any other sentence movant was
     currently serving. See ECF No. 54 at 2 (Judgment and Commitment Order).
27   2
       Notably, this § 2255 motion does not challenge the voluntariness of movant’s guilty plea in
     which he waived his right to bring a collateral attack motion. It only raises issues related to the
28   sentence he received.
                                                        2
 1   habeas corpus action in which he participates, but simply pursues the cause on behalf of the

 2   detained person, who remains the real party in interest.” Whitmore v. Arkansas, 495 U.S. 149,

 3   163 (1990). However, “‘next friend’ standing is by no means granted automatically to whomever

 4   seeks to pursue an action on behalf of another.” Id. A two-part test is used to determine whether

 5   a court should grant next of friend status to a non-party. Massie ex rel. Kroll v. Woodford, 244

 6   F.3d 1192, 1194 (9th Cir. 2001). “[T]he putative next friend must show: (1) that the petitioner is

 7   unable to litigate his own cause due to mental incapacity, lack of access to court, or other similar

 8   disability; and (2) the next friend has some significant relationship with, and is truly dedicated to

 9   the best interests of, the petitioner.” Massie, 244 F.3d at 1194.

10          The burden is on the “next friend” to “establish the propriety of his status and thereby

11   justify the jurisdiction of the court.” Whitmore, 495 U.S. at 164. The litigant must clearly and

12   specifically set forth facts sufficient to satisfy the Article III standing requirement because “[a]

13   federal court is powerless to create its own jurisdiction by embellishing otherwise deficient

14   allegations of standing.” Id. at 155–156. Most significantly, “when the application for habeas

15   corpus filed by a would be ‘next friend’ does not set forth an adequate reason or explanation of

16   the necessity for resort to the ‘next friend’ device, the court is without jurisdiction to consider the

17   petition.” Weber v. Garza, 570 F.2d 511, 514 (5th Cir. 1978) (cited with approval in Whitmore,

18   495 U.S. at 163).

19          III.    Analysis

20          In this case, the only basis that movant’s sister provides to establish her standing to file the
21   instant § 2255 motion is the nature of the movant’s conviction that puts him in danger in prison.

22   However, this is not a recognized disability or mental impairment that justifies next of friend

23   status. See Massie, 244 F.3d at 1194, 1196 (emphasizing that the “putative next friend must

24   present ‘meaningful evidence’ that petitioner is suffering from a mental disease, disorder, or

25   defect that substantially affects his capacity to make an intelligent decision.”). Nor does it

26   establish that movant lacks access to this court to file his own § 2255 motion. In fact, movant has
27   demonstrated that he is capable of filing pleadings directly with the court without the assistance

28   of his sister. See ECF Nos. 74-75. Thus, movant’s sister has not demonstrated the first factor for
                                                         3
 1   establishing next of friend status.3 See Whitmore, 495 U.S. at 165 (concluding that “ʻnext friend’

 2   standing is not satisfied where an evidentiary hearing shows that the defendant has given a

 3   knowing, intelligent, and voluntary waiver of his right to proceed, and his access to court is

 4   otherwise unimpeded.”). Accordingly, this court lacks jurisdiction to review the constitutional

 5   claims presented in movant’s § 2255 motion. For this reason, the undersigned recommends

 6   dismissing the § 2255 motion without prejudice.

 7          Accordingly, IT IS HEREBY RECOMMENDED that:

 8          1.   Respondent’s motion to dismiss (ECF No. 67) be granted.

 9          2.   Movant’s motion to vacate, set aside, or correct his sentence (ECF No. 62) be

10               dismissed without prejudice based on lack of jurisdiction.

11          These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, any party may file written

14   objections with the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections movant

16   may address whether a certificate of appealability should issue in the event he files an appeal of

17   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

18   court must issue or deny a certificate of appealability when it enters a final order adverse to the

19   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of

20   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it
21   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

22   reason would find it debatable whether the petition states a valid claim of the denial of a

23   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

24   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed

25   within fourteen days after service of the objections. The parties are advised that failure to file

26
     3
27     The undersigned finds it unnecessary to address the second factor necessary to establish
     standing, i.e., whether movant’s sister has a significant relationship with him and is dedicated to
28   his best interests. See Whitmore v. Arkansas, 495 U.S. at 164 (1990).
                                                        4
 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 31, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/shat0271.F&RStanding.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
